Confession of Error
PER CURIAM
Defendant appeals from an order denying his motion to correct his sentence. Upon the State’s proper confession of error, we reverse and remand.
“A prisoner who is sentenced to prison for violating probation which constitutes the second portion of a split sentence is entitled to *650credit for time actually served in prison, prior to commencement of the probationary term.” Sainvilus v. State, 689 So.2d 1261, 1261-62 (Fla. 3d DCA 1997), citing Tripp v. State, 622 So.2d 941, 942 (Fla.1993).
Reversed and remanded with directions to the trial court to award defendant credit for the time he actually served in prison in his original split sentence.